Citation Nr: 1447900	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, jurisdiction of the Veteran's claims file was transferred to the RO in Oakland, California.

In June 2014, the Veteran testified at a hearing before the Board.  A transcript of that proceeding is of record.

The Board is of the opinion that the Veteran's current claim for residuals of an in-service head injury is, in fact, based on the same factual basis as his previous claim denied in November 2014, in that he indicated his constellation of symptoms, variously described, are all related to an in-service head injury.  Accordingly, the claim must be considered on a "new and material" basis.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  Thus, the issue before the Board, therefore, remains whether the Veteran has submitted new and material evidence to reopen his claim for residuals of an in-service head injury.

The Board notes that the issue on the title page is "service connection for an acquired psychiatric disorder" rather than PTSD as characterized by the RO in the most recent supplemental statement of the case or the constellation of symptoms initially claimed by the Veteran.  This is significant because the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Clemons' decision, the issue on appeal is not just limited to the Veteran's purported entitlement to service connection for PTSD, but also includes the various other psychiatric disorders that have been diagnosed as well. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied service connection for residuals of a head injury, to include organic brain disorder, depression, headaches, sight problems and memory loss.

2.  The additional evidence received since the November 2004 rating decision denying the Veteran's application of service connection for residuals of a head injury relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for residuals of a head injury became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence received since the November 2004 rating decision is new and material, and the claim for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA


Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening a claim of service connection for residuals of a head injury.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).


New and Material Evidence

A November 2004 rating decision denied a claim of service connection for residuals of a head injury.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in January 2008.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Veteran's initial claim of entitlement to service connection for residuals of a head injury was denied in an unappealed November 2004 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service.  

The evidence of record at the time of the November 2004 decision included service treatment records, private treatment records and the Veteran's statements.  The Board notes that diagnoses of dizziness, blurred vision, headaches and eye pain were of record, but the date of the treatment for such disabilities was March 1994 and not during the relevant period.

The pertinent evidence added to the record since the November 2004 rating decision consists of additional post-service treatment records and records from the Social Security Administration, as well as the Veteran's submitted contentions and hearing testimony.  

The objective evidence received since the last final rating decision does not indicate that the Veteran has claimed disabilities which are related to an in-service head injury.  The Veteran, however, has been diagnosed as having some disabilities the same or similar to symptoms originally denied in November 2004.  The Board notes that there were no current diagnoses of such disabilities during the relevant period when the November 2004 rating decision was promulgated.  More specifically, a June 2008 treatment note indicates the Veteran complained of headaches since his in-service head injury and had been diagnosed with neurotic depression.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for residuals of a head injury is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for residuals of a head injury  is granted.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807 -32808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  Where, however, the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997). 

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence." Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  There are exceptions, to include when the stressor is related to hostile activity by an enemy as well as in cases of personal assault.

The Veteran contends that he has PTSD due to being afraid while cleaning a ship while in a rubber raft in 1971.  The Veteran indicated in his August 2007 stressor statement that he was later informed that the water beneath him was 600 feet deep and that he had been having nightmares about creatures of the deep since.

The Veteran's VA treatment records during the relevant period offer differing views of the Veteran's claim.  An August 2007 VA psychiatry note indicates that the Veteran's stressor concerning cleaning the side of the ship did not constitute a clear traumatic experience.  The Veteran requested the psychiatrist's help in receiving service connection for PTSD.  The psychiatrist advised the Veteran that he did not meet the criteria for PTSD and the Veteran agreed that his primary issues are continued symptoms of depression and anxiety.  The Veteran had a mental health intake conducted the same month.  The social worker indicated that the Veteran had received psychiatric treatment for organic mood disorder, psychosis secondary to alcohol abuse, and depression.

In October 2009, the Veteran began seeing Dr. T for his psychiatric issues.  Dr. T initially diagnosed the Veteran with major depression.  In a September 2010 addendum to a treatment note, Dr. T indicated that "Change Dx: to PTSD with GAF of 45 due to trauma of being in boat in 600 feet deep."  On the original treatment note, Dr. T had indicated diagnoses of major depression and R/O (rule out) PTSD.  It is unclear from the record why Dr. T changed the Veteran's psychiatric diagnoses as there is no explanation and no consideration of DSM-VI (or V) criteria provided in the addendum.

The Board notes that the Veteran has not been afforded a VA examination to determine if he has an acquired psychiatric disability or residuals of an in-service head injury which are related to active service.  Such must be accomplished on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The RO/AMC should also ensure that notification letters consistent with the Veteran's claims to include an acquired psychiatric disorder should be provided to the Veteran and his representative.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder.

2.  Request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities and any ongoing records from the VA Medical System.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals to the claimed in-service head injury.  All diagnoses should be identified and, for each, the examiner should opine whether it is at least as likely as not that the current disability is related to active service or any incident of active service to include a head injury.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out. If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified. 

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should opine whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his period of active duty.  The rationale for all opinions should also be provided.
 
5.  Thereafter, readjudicate the claim for a psychiatric disability, to include PTSD. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


